DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments in the request for pre-appeal conference are persuasive and the prosecution is therefore reopened. 

Claim Interpretation
Neither one of the independent claims 1 and 13 positively claim a catheter to remove a thrombus from vasculature of a patient. The independent claims are currently written such that the two basic structural elements required by the claims are: 
(a) suction source (pump) and 
(b) the control circuity configured to control the suction source. 
Applicant recites that the suction source is configured to apply a suction force to a catheter. Thus, a pump that governs the suction performed by a catheter, will read on this limitation. The limitation that the catheter (that is not positively claimed until it appears in clam 5 as a structure) is used to remove the thrombus from the vasculature is merely an intended use of the element (catheter) that by itself is not positively claimed. This interpretation was relied upon by the examiner in applying the art rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boekstegers (US 6458323 B1).

Regarding Claim 1, Boekstegers teaches a medical aspiration system (“suction of a fluid”, col.1, ll.9-10) comprising: a suction source (“vacuum pump 92”, fig.1, col.8, ll.51) configured to apply a suction force (“Suction”, col.6, ll.14) to a catheter to remove a thrombus from vasculature (“vein 200”, fig.1, col.7, ll.61) of a patient (“patient”, Abstract) using the catheter; and control circuitry (“control unit 10”, fig.1, col.10, 17) configured to control the suction force (“Suction”, col.6, ll.14) applied by the suction source 92 to the catheter based on a cardiac cycle of a patient (“patient”, Abstract) (“The control unit 10 evaluates the R waves 612 of the ECG lead 610. The…suction cycles are synchronized with this R wave of the heart cycle”, col.10, ll.17-19).

Alternatively, Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al. (US 20100298792 A1).

Regarding Claim 1, Weston teaches a medical aspiration system (“exudate that is aspirated from the wound site 22”, ¶ 36) comprising: a suction source ('suction source 26', fig.3, ¶ 35) configured to apply a suction force ("amounts of suction or reduced pressure",  ¶ 44) to a catheter to remove a thrombus from vasculature of a patient using the catheter; and control circuitry  32 ('control device', fig.3, ¶ 35) configured to control the suction force ("amounts of suction or reduced pressure",  ¶ 44) applied by the suction source 26 ('suction source', fig.3, ¶ 35) to the catheter based on a cardiac cycle of a patient ("The sensors may be configured to monitor certain physiological conditions of a patient such as...cardiac cycle...Application of cyclical reduced pressure between two or more values below atmospheric pressure may be synchronized with the physiological conditions monitored by the sensors", Abstract).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hogendijk (US 7223253 B2) in view of Boekstegers (US 6458323 B1).

Regarding Claim 1, Hogendijk teaches a medical aspiration system ("blood aspiration system", Abstract) comprising:
a catheter 21 ('catheter', fig. 2, col. 4, ll. 23), removing a thrombus ("remove thrombi and/or emboli from the vessel", col. 3, ll. 2-6) from vasculature ("patient's venous vasculature", Abstract) of a patient using the catheter 21. 
Hogendijk fails to teach a suction source configured to apply a suction force to a catheter; and control circuitry configured to control the suction force applied by the suction source to the catheter based on a cardiac cycle of a patient.
Boekstegers teaches a suction source (“vacuum pump 92”, fig.1, col.8, ll.51) configured to apply a suction force (“Suction”, col.6, ll.14); and control circuitry (“control unit 10”, fig.1, col.10, 17) configured to control the suction force (“Suction”, col.6, ll.14) applied by the suction source 92 based on a cardiac cycle of a patient (“patient”, Abstract) (“The control unit 10 evaluates the R waves 612 of the ECG lead 610. The…suction cycles are synchronized with this R wave of the heart cycle”, col.10, ll.17-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk to include a suction source configured to apply a suction force, as taught by Boekstegers, to said catheter of Hogendijk, for the purpose that blood is periodically suctioned from the vein via the tubing line (Boekstegers col.3, ll.65-67); and to include control circuitry configured to control the suction force applied by the suction source to the catheter of Hogendijk based on a cardiac cycle of a patient, as taught by Boekstegers, for the purpose to define pumping and suction intervals which are synchronized with the patient's heart cycle (Boekstegers col.5, ll.10-13).

Regarding Claim 2, Hogendijk fails to teach that the control circuitry is configured to control the suction force applied by the suction source based on the cardiac cycle by at least controlling the suction source to apply a first suction force during diastole and controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force. 
Boekstegers teaches that the control circuitry (“control unit 10”, fig.1, col.10, 17) is configured to control the suction force (“Suction”, col.6, ll.14) applied by the suction source (“vacuum pump 92”, fig.1, col.8, ll.51) based on the cardiac cycle (“patient's cardiac cycle”, col.2, ll.7); diastole (“diastole”, col.2, ll.14) and systole (“systole”, col.2, ll.17). Boekstegers fails to teach controlling the suction source to apply a first suction force during diastole and controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force. Weston teaches controlling the suction source 26 ('suction source', fig.3, ¶ 35) to apply a first suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: first suction force would be one of two or more magnitudes of negative pressure) during diastole ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: it would be obvious to synchronize suction to the distinct parts of the cardiac cycle produced by distinguishable electrical signals produced during diastole or systole) and controlling the suction source 26 ('suction source', fig.3, ¶ 35) to apply a second suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force) during systole ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: it would be obvious to synchronize suction to the distinct parts of the cardiac cycle produced by distinguishable electrical signals produced during diastole or systole), the first suction force being different from the second suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk to include the control circuitry configured to control the suction force applied by the suction source based on the cardiac cycle, as taught by Boekstegers, for the purpose to define pumping and suction intervals which are synchronized with the patient's heart cycle (Boekstegers col.5, ll.10-13); to control the suction source to apply a first suction force during diastole and control the suction source to apply a second suction force during systole, the first suction force being different from the second suction force as taught by Weston, for the purpose of allowing better blood flow through and to assist with healing at the site (Weston ¶ 92).

Regarding Claim 3, Hogendijk teaches the catheter 21, but fails to teach sensing circuitry configured to generate a signal indicative of the cardiac cycle of the patient, wherein the control circuitry is configured to receive the signal from the sensing circuitry and control the suction force applied to the catheter based on the signal.
Boekstegers teaches sensing circuitry (‘pressure sensor 82’, fig.1, col.8, ll.6) configured to generate a signal indicative of the cardiac cycle (“signals from the patient's heartbeat”, col.5, ll.12) of the patient, wherein the control circuitry (“control unit 10”, fig.1, col.10, 17) is configured to receive the signal from the sensing circuitry 82 and control the suction force (“Suction”, col.6, ll.14) based on the signal (“pressure sensor is connected to the control unit…the control unit receives signals from the patient's heartbeat and defines…suction intervals which are synchronized with the patient's heart cycle”, col.5, ll.11-14, col.5, ll.34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk such that sensing circuitry is configured to generate a signal indicative of the cardiac cycle of the patient, wherein the control circuitry is configured to receive the signal from the sensing circuitry and control the suction force applied to the catheter of Hogendijk based on the signal, as taught by Boekstegers, for the purpose to define pumping and suction intervals which are synchronized with the patient's heart cycle (Boekstegers col.5, ll.10-13).

Regarding Claims 4 and 17, Hogendijk/Boekstegers fail to teach that the signal comprises at least a photoplethysmogram, but Weston teaches that the signal comprises at least a photoplethysmogram ("photoplethysmographs", ¶ 93). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk/Boekstegers such the signal comprises at least a photoplethysmogram as taught by Weston, for the purpose to detect blood volume changes in the microvascular bed of tissue in order to non-invasively make measurements at the skin surface.

Regarding Claims 6 and 19, Hogendijk teaches a catheter 21 ('catheter', fig. 2, col. 4, ll. 23) and cycling a suction source between an on-phase and an off-phase ("an easy to use pump that selectively may be used" and conversely, not used, ¶ 69), but fails to teach the control circuitry is configured to control the suction force applied by the suction source to the catheter based on the cardiac cycle by at least cycling the suction source between an on-phase and an off-phase.
Boekstegers teaches the control circuitry (“control unit 10”, fig.1, col.10, 17) is configured to control the suction force (“Suction”, col.6, ll.14) applied by the suction source (“vacuum pump 92”, fig.1, col.8, ll.51) based on the cardiac cycle (“suction intervals which are synchronized with the patient's heart cycle”, col.5, ll.12-13; “patient's cardiac cycle”, col.2, ll.7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk such that the control circuitry is configured to control the suction force applied by the suction source to the catheter based on the cardiac cycle, as taught by Boekstegers, by at least cycling the suction source between an on-phase and an off-phase, for the purpose of allowing a period in which suction does not occur and pumping of blood can occur in the circuit (col.6, ll.14-18).

Regarding Claims 7 and 20, Hogendijk fails to teach that the control circuitry is configured to synchronize the application of suction force with the cardiac cycle. Boekstegers teaches that the control circuitry (“control unit 10”, fig.1, col.10, 17) is configured to synchronize the application of suction force (“Suction”, col.6, ll.14) with the cardiac cycle (“suction intervals which are synchronized with the patient's heart cycle”, col.5, ll.12-13; “patient's cardiac cycle”, col.2, ll.7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk such that the control circuitry would be configured to synchronize the application of suction force with the cardiac cycle as taught by Boekstegers, for controlling the coronary vein pressure during an individual interval (Boekstegers col.6, ll.20).

Regarding Claims 8, 9, and 21, Hogendijk fails to teach that the control circuitry is configured to synchronize the application of suction force with one portion of the cardiac cycle, and the application of reduced suction force or no suction force with another portion of the cardiac cycle. Boekstegers teaches that the control circuitry (“control unit 10”, fig.1, col.10, 17) is configured to synchronize the application of suction force (“Suction”, col.6, ll.14) with one portion of the cardiac cycle ("The synchronization with the patient's heart cycle is preferably effected via the lead of an electrocardiogram (ECG), the R wave advantageously being used as trigger signal”, col.6, ll.5-8), and the application of reduced suction force or no suction force with another portion of the cardiac cycle (“It may also be advantageous…to provide phases in which...suction is [not] carried out”, col.6, ll.16-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk to include the control circuitry such that it would be configured to synchronize the application of suction force with one portion of the cardiac cycle, and the application of reduced suction force or no suction force with another portion of the cardiac cycle as taught by Boekstegers, for controlling the coronary vein pressure during an individual interval (Boekstegers col.6, ll.20).

Regarding Claims 10 and 22, Hogendijk fails to teach that the suction source comprises a pulsator, and the control circuitry is configured to control the suction force applied by the suction source by controlling the pulsator. Boekstegers teaches the suction source (“vacuum pump 92”, fig.1, col.8, ll.51), suction force (“Suction”, col.6, ll.14), and control circuitry (“control unit 10”, fig.1, col.10, 17), but fails to teach that the suction source comprises a pulsator, and that the control circuitry is configured to control the suction force applied by the suction source by controlling the pulsator. 
Weston teaches a pulsator ("the apparatus is preferably configured to provide a pulsed or varying pressure to the wound", ¶ 84), and the control circuitry 32 ('control device', fig. 3, ¶ 35) configured to control the suction force ("amounts of suction or reduced pressure", ¶ 44) applied by the suction source 26 by controlling the pulsator ("the apparatus is preferably configured to provide a pulsed or varying pressure to the wound", ¶ 84)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk to include the suction source that controls suction force, as taught by Boekstegers, for the purpose of funneling suctioned blood into a reservoir (Boekstegers col.4, ll.49-50); such that the suction source would comprise a pulsator, and such that the control circuitry is configured to control the suction force applied by the suction source by controlling the pulsator as taught by Weston, for the purpose to apply cyclical reduced pressure to the wound in synchrony with the monitored blood flow received from the one or more sensors (Weston ¶ 14). 

Regarding Claim 11, Hogendijk/Boekstegers fails to teach that the pulsator comprises a valve. Weston teaches that the pulsator comprises a valve 33 ('valve', fig. 3, ¶ 43).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk/Boekstegers to include the pulsator which comprises a valve as taught by Weston, for the purpose to supply positive pressure from the air reservoir and reduced pressure from the suction source (Weston ¶ 16). 

Regarding Claim 12, Hogendijk teaches a medical aspiration system ("blood aspiration system", Abstract) comprising a catheter 21 ('catheter', fig. 2, col. 4, ll. 23) to remove a thrombus ("remove thrombi and/or emboli from the vessel", col. 3, ll. 2-6) from vasculature ("patient's venous vasculature", Abstract) of a patient. Hogendijk fails to teach a signal indicative of a cardiac cycle of a patient; and controlling a suction force applied by a suction source based on the signal indicative of the cardiac cycle.
Boekstegers teaches a signal indicative of a cardiac cycle of a patient (“signals from the patient's heartbeat”, col.5, ll.12); and controlling a suction force (“Suction”, col.6, ll.14) applied by a suction source (“vacuum pump 92”, fig.1, col.8, ll.51) based on the signal indicative of the cardiac cycle (“the control unit receives signals from the patient's heartbeat and defines…suction intervals which are synchronized with the patient's heart cycle”, col.5, ll.12-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk to include a signal indicative of a cardiac cycle of a patient, as taught by Boekstegers, for the purpose to define pumping and suction intervals which are synchronized with the patient's heart cycle (Boekstegers col.5, ll.10-13); and controlling a suction force applied by a suction source based on the signal indicative of the cardiac cycle as taught by Boekstegers, for controlling the coronary vein pressure during an individual interval (Boekstegers col.6, ll.20).

Regarding Claim 13, Hogendijk teaches a catheter 21 ('catheter', fig. 2, col. 4, ll. 23) configured to be navigated to a target tissue site ("treatment site", col. 1, ll. 31) in vasculature ("patient's venous vasculature", Abstract) of a patient, but fails to teach a suction source configured to apply a suction force to remove fluid; and control circuitry configured to receive a signal indicative of a cardiac cycle of a patient from sensing circuitry, determining a current part of the cardiac cycle of the patient based on the signal, and controlling the suction force applied by the suction source based on the determined current part of the cardiac cycle. 
Boekstegers teaches a suction source (“vacuum pump 92”, fig.1, col.8, ll.51) configured to apply a suction force (“Suction”, col.6, ll.14) to remove fluid (“suction of a fluid out of…veins”, col.1, ll.9-12); and control circuitry (“control unit 10”, fig.1, col.10, 17) configured to receive a signal indicative of a cardiac cycle of a patient from sensing circuitry (‘pressure sensor 82’, fig.1, col.8, ll.6) (“pressure sensor is connected to the control unit…the control unit receives signals from the patient's heartbeat and defines…suction intervals which are synchronized with the patient's heart cycle”, col.5, ll.11-14, col.5, ll.34), determine a current part of the cardiac cycle of the patient based on the signal (“synchronized with the R wave of the patient”, col.2, ll.5-6; NOTE: if the R wave is known, then it would be obvious that other aspects of the heartbeat are known as well), and control the suction force (“Suction”, col.6, ll.14) applied by the suction source 92 based on the determined current part of the cardiac cycle ("The pumping cycle advantageously begins between 15 and 50% of the R--R interval and ends at the start of the following R wave", col.6, ll.8-10; NOTE: if the pumping phase occurs during the R-R wave, then it would be obvious that the suction phase would occur during the other parts of the heart beat).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk to include a suction source configured to apply a suction force to remove fluid, as taught by Boekstegers, for the purpose of funneling suctioned blood into a reservoir (Boekstegers col.4, ll.49-50); and control circuitry configured to receive a signal indicative of a cardiac cycle of a patient from sensing circuitry, determining a current part of the cardiac cycle of the patient based on the signal, and controlling the suction force applied by the suction source based on the determined current part of the cardiac cycle, as taught by Boekstegers, for controlling the coronary vein pressure during an individual interval (Boekstegers col.6, ll.20).

Regarding Claim 14, Hogendijk fails to teach that the control circuitry is configured to control the suction force applied by the suction source by at least: in response to determining the current part of the cardiac cycle is diastole, controlling the suction source to apply a first suction force, and in response to determining the current part of the cardiac cycle is systole, controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force. Boekstegers teaches that the control circuitry (“control unit 10”, fig.1, col.10, 17) is configured to control the suction force (“Suction”, col.6, ll.14) applied by the suction source 92. However, Boekstegers fails to teach that in response to determining the current part of the cardiac cycle is diastole, controlling the suction source to apply a first suction force, and in response to determining the current part of the cardiac cycle is systole, controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force.
Weston teaches that in response to determining the current part of the cardiac cycle is diastole ("the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92), controlling the suction source 26 to apply a first suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: first suction force would be one of two or more magnitudes of negative pressure), and in response to determining the current part of the cardiac cycle ("the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92) is systole, controlling the suction source 26 to apply a second suction force during systole ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force), the first suction force being different from the second suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the system of Hogendijk to include the control circuitry configured to control the suction force applied by the suction source, as taught by Boekstegers, for the purpose to define pumping and suction intervals which are synchronized with the patient's heart cycle (Boekstegers col.5, ll.10-13); and that in response to determining the current part of the cardiac cycle is diastole, controlling the suction source to apply a first suction force, and in response to determining the current part of the cardiac cycle is systole, controlling the suction source to apply a second suction force during systole, the first suction force being different from the second suction force as taught by Weston, for the purpose of allowing better blood flow through and to assist with healing at the site (Weston ¶ 92).

Regarding Claim 15, Hogendijk teaches a distal opening ("distal end", col. 4, ll. 24) of a catheter 21, but fails to teach the control circuitry is configured to control the suction force applied by the suction source based on the determined current part of the cardiac cycle by at least controlling the suction source to generate a first suction force during a first part of the cardiac cycle and to generate a second suction force during a second part of the cardiac cycle different from the first part, the second suction force being greater than the first suction force.
Boekstegers teaches that the control circuitry (“control unit 10”, fig.1, col.10, 17) is configured to control the suction force (“Suction”, col.6, ll.14) applied by the suction source 92 based on the determined current part of the cardiac cycle (“the control unit receives signals from the patient's heartbeat and defines…suction intervals which are synchronized with the patient's heart cycle”, col.5, ll.12-13). 
However, Boekstegers fails to teach controlling the suction source to generate a first suction force at a distal opening of a catheter during a first part of the cardiac cycle and to generate a second suction force at the distal opening of the catheter during a second part of the cardiac cycle different from the first part, the second suction force being greater than the first suction force.
Weston teaches controlling the suction source 26 to generate a first suction force during a first part of the cardiac cycle ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: it would be obvious to synchronize suction to the distinct parts of the cardiac cycle produced by distinguishable electrical signals produced during diastole or systole) and to generate a second suction force ("two or more magnitudes of negative pressure", ¶ 92; NOTE: second suction force would be the one of two or more magnitudes of negative pressure different from the first suction force) during a second part of the cardiac cycle different from the first part ("the synchronization of the frequency of the cycling can be performed by modulating the suction source according to the measured patient's...cardiac cycle (e.g., an electrical signal)", ¶ 92; NOTE: it would be obvious to synchronize suction to the distinct parts of the cardiac cycle produced by distinguishable electrical signals produced during diastole or systole), the second suction force being greater than the first suction force ("The sensors may be configured to monitor certain physiological conditions of a patient such as...cardiac cycle...Application of cyclical reduced pressure between two or more values below atmospheric pressure may be synchronized with the physiological conditions monitored by the sensors", Abstract; NOTE: the second suction force could be greater than the first suction force).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk such that the control circuitry is configured to control the suction force applied by the suction source based on the determined current part of the cardiac cycle, as taught by Boekstegers, for the purpose to define pumping and suction intervals which are synchronized with the patient's heart cycle (Boekstegers col.5, ll.10-13); to control the suction source to generate a first suction force at a distal opening of a catheter of Hogendijk during a first part of the cardiac cycle and to generate a second suction force at the distal opening of the catheter of Hogendijk during a second part of the cardiac cycle different from the first part, the second suction force being greater than the first suction force, as taught by Weston, for the purpose of allowing better blood flow through and to assist with healing at the site (¶ 92).

Regarding Claim 16, Hogendijk fails to teach sensing circuitry configured to generate a signal indicative of the cardiac cycle of the patient, wherein the control circuitry is configured to receive the signal from the sensing circuitry and determine the current part of the cardiac cycle based on the signal. Boekstegers teaches sensing circuitry (‘pressure sensor 82’, fig.1, col.8, ll.6) configured to generate a signal indicative of the cardiac cycle of the patient (“pressure sensor is connected to the control unit…the control unit receives signals from the patient's heartbeat and defines…suction intervals which are synchronized with the patient's heart cycle”, col.5, ll.11-14, col.5, ll.34), wherein the control circuitry (“control unit 10”, fig.1, col.10, 17) is configured to receive the signal from the sensing circuitry 82 and determine the current part of the cardiac cycle ("The pumping cycle advantageously begins between 15 and 50% of the R--R interval and ends at the start of the following R wave", col.6, ll.8-10; NOTE: if the pumping phase occurs during the R-R wave, then it would be obvious that the suction phase would occur during the other parts of the heart beat).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk such that sensing circuitry is configured to generate a signal indicative of the cardiac cycle of the patient, wherein the control circuitry is configured to receive the signal from the sensing circuitry and determine the current part of the cardiac cycle based on the signal as taught by Boekstegers, for controlling the coronary vein pressure during an individual interval (Boekstegers col.6, ll.20).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hogendijk in view of Weston, and further in view of Ross et al. (US 20150306286 A1).

Regarding Claims 5 and 18, Hogendijk teaches the catheter 21 configured to be navigated through the vasculature ("patient's venous vasculature", Abstract) of the patient, but fails to teach the suction source, and that the catheter comprises a flexible catheter body. Boekstegers teaches the suction source (“vacuum pump 92”, fig.1, col.8, ll.51), and Ross teaches a flexible catheter body ("flexible tubing", ¶ 91). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hogendijk to include the suction source, as taught by Boekstegers, for the purpose of funneling suctioned blood into a reservoir (Boekstegers col.4, ll.49-50); and such that the catheter comprises a flexible catheter body as taught by Ross, for the purpose to deform the flexible section until opposing regions of the inner wall of the flexible section come into contact with each other, thereby pinching off the flow path through the aspiration tube (¶ 91), and additionally to accommodate reciprocating action of the valve assembly (¶ 142). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781